Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13 and 15-20 is/are rejected under 35 U.S.C. 103 as being 	unpatentable over 	Stellman et al. US2018/0164042 in view of XU 	CN201123208 using English translation for rejection.

	Per claim 1 Stellman et al. teaches a computing device (10, see fig.1; [0021], “tablet computer”), comprising: a heat sink (15) that has a plurality of cooling fins (see fig.2 & 7; [0029]) and a vapor chamber (12); one or more heat-generating electronic devices (14; [0021]-[0022]) that are thermally coupled to the vapor chamber (see fig.2; [0021]-[0022]); an air outlet (see fig.2, [0023], line 10-12, “arrow shows air flowing outward”) that exits a display portion of the computing device (see fig.2, “the bottom portion of the tablet computer is also a display portion”); and at least one cooling fan (16) configured to direct cooling air across the plurality of cooling fins (see fig.2 & 7), 
	Stellman et al. does not explicitly teach wherein each adjacent pair of cooling fins included in the plurality of cooling fins forms an air passage that is substantially aligned with an airflow direction between the at least one cooling fan and at least a portion of the air outlet that exits the display portion of the computing device, wherein a first fin included in the plurality of cooling fins and a second fin included in the plurality of cooling fins form a first air passage that has a first air inlet opening and a first air outlet opening, and wherein each of the first fin and the second fin has a planar shape, the first fin is adjacent to the second fin with no intervening fins between the first fin and the second fin, and a first distance between the first fin and the second fin proximate to the first air inlet opening is less than a second distance between the first fin and the second fin proximate to the first air outlet opening.  
	Xu however discloses wherein each adjacent pair of cooling fins (10, see fig.5) included in the plurality of cooling fins forms an air passage (13) that is substantially aligned with an airflow direction between an at least one cooling fan (B) and at least a portion of an air outlet (see fig.2-3; Abstract), wherein a first fin included in the plurality of cooling fins and a second fin included in the plurality of cooling fins form a first air passage that has a first air inlet opening and a first air outlet opening (see fig.2-5; Abstract & Technical-Field), and wherein each of the first fin and the second fin has a planar shape (see fig.2-3), the first fin is adjacent to the second fin with no intervening fins between the first fin and the second fin (see fig.2-5), and a first distance between the first fin and the second fin proximate to the first air inlet opening is less than a second distance between the first fin and the second fin proximate to the first air outlet opening (see fig.2-5; Abstract).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the heat sink and fins of Stellman et al. to have a first distance between the first fin and the second fin proximate to an inlet opening be less than a second distance between the first fin and the second fin proximate to the first outlet opening as taught by Xu, because it ensures a greater flow of air towards the outlet of the display portion due to a wider area, thus allowing an increase in velocity towards the air outlet for an effective dissipation of heat from a heat source of the computing device. 
	Per claim 2 Stellman et al. in view of Xu teaches the computing device of claim 1, wherein the plurality of cooling fins includes an array of radially diverging fins (see fig.2-5).  
	Per claim 3 Stellman et al. in view of Xu teaches the computing device of claim 1, wherein the first air inlet opening has a smaller free area than the first air outlet opening (see fig.2-5; Abstract).  
	Per claim 4 Stellman et al. in view of Xu teaches the computing device of claim 1, wherein the at least one cooling fan (16) is mounted on the vapor chamber (12, see fig.2).  
	Per claim 5 Stellman et al. in view of Xu teaches the computing device of claim 1, wherein: each of the first fin and the second fin has a planar shape that is flat (see fig.2-3); and a first line defined by the first fin intersects a second line defined by the second fin (see fig.2-5, “Examiner asserts that a first line and second line defined by the first and second fins would intersect due to the reducing distance of the fins along the input side”).  
	Per claim 6 Stellman et al. in view of Xu teaches the computing device of claim 5, wherein the first line is substantially aligned with an airflow direction associated with cooling air flowing through the first air inlet opening (see fig.2-5; Abstract, “Examiner asserts that the first line would be parallel to an airflow direction associated with the cooling air flowing through the first air inlet opening because the channels between each fins would guide the air to the outlet opening in a parallel direction”).  
	Per claim 7 Stellman et al. in view of Xu teaches the computing device of claim 1, wherein: a third fin (see fig.2-5, “third fin”) included in the plurality of cooling fins and the second fin (see fig.2-5, “second fin”) form a second air passage that has a second air inlet opening and a second air outlet opening (see fig.2-5; Abstract), the third fin is adjacent to the second fin with no intervening fins between the second fin and the third fin (see fig.2-5), and a third distance between the third fin and the second fin proximate to the second air inlet opening is less than a fourth distance between the third fin and the second fin proximate to the second air outlet opening (see fig.2-5).  
	Per claim 8 Stellman et al. in view of Xu teaches the computing device of claim 7, wherein: each of the second fin and the third fin has a planar shape that is flat (see fig.2-3); and a first line defined by the first fin intersects a second line defined by the third fin (see fig.2-3).  
	Per claim 9 Stellman et al. in view of Xu teaches the computing device of claim 8, wherein the first line is substantially aligned with an airflow direction associated with cooling air flowing through the first air inlet opening and the second line is substantially aligned with Page 3Patentan airflow direction associated with cooling air flowing through the second air inlet opening (see fig.2-5; Abstract & Technical- Field).  
	Per claim 10 Stellman et al. in view of Xu teaches the computing device of claim 1, wherein the one or more heat-generating electronic devices are mounted on a printed circuit board that is coupled to the vapor chamber ([0022], “Examiner note: the processor has to be mounted on a PCB which would be indirectly coupled to the vapor chamber”).  
	Per claim 11 Stellman et al. in view of Xu teaches the computing device of claim 1, wherein the heat sink (15), the one or more heat-generating electronic devices (14), and the at least one cooling fan (16) are disposed within a display portion of the computing device (see fig.2).  
	Per claim 13 Stellman et al. teaches a display (fig.2; [0021]), comprising: a heat sink (15) with a plurality of cooling fins (see fig.2 & 7; [0029]) and a vapor chamber (12), an air outlet (see fig.2, [0023], line 10-12, “arrow shows air flowing outward”) that exits the display (see fig.2); and at least one cooling fan (16) configured to direct cooling air across the cooling fins (see fig.2; [0022]), 
	Stellman et al. does not explicitly teach wherein each adjacent pair of cooling fins included in the plurality of cooling fins forms an air passage that is substantially aligned with an airflow direction between the at least one cooling fan and at least a portion of the air outlet that exits the display, wherein a first fin in the plurality of cooling fins and a second fin in the plurality of cooling fins form a first air passage that has a first air inlet opening and a first air outlet opening, and wherein each of the first fin and the second fin has a planar shape, the first fin is adjacent to the second fin with no intervening fins between the first fin and the second fin, and a first separation between the first fin and the second fin at the first air inlet opening is smaller than a second separation between the first fin and the second fin at the first air outlet opening.  
	Xu however discloses wherein each adjacent pair of cooling fins (10, see fig.5) included in the plurality of cooling fins forms an air passage (13) that is substantially aligned with an airflow direction between the at least one cooling fan (B) and at least a portion of the air outlet (see fig.2-3; Abstract), wherein a first fin in the plurality of cooling fins and a second fin in the plurality of cooling fins form a first air passage that has a first air inlet opening and a first air outlet opening (see fig.2-5; Abstract & Technical-Field), and wherein each of the first fin and the second fin has a planar shape (see fig.2-3), the first fin is adjacent to the second fin with no intervening fins between the first fin and the second fin (see fig.2-5), and a first separation between the first fin and the second fin at the first air inlet opening is smaller than a second separation between the first fin and the second fin at the first air outlet opening (see fig.2-5; Abstract).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the heat sink and fins of Stellman et al. to have a first distance between the first fin and the second fin proximate to an inlet opening be less than a second distance between the first fin and the second fin proximate to the first outlet opening as taught by Xu, because it ensures a greater flow of air towards the outlet of the display portion due to a wider area, thus allowing an increase in velocity towards the air outlet for an effective dissipation of heat from a heat source of the display. 
	Per claim 15 Stellman et al. in view of Xu teaches the display of claim 13, wherein the plurality of cooling fins includes an array of radially diverging fins (see fig.2-5).  
	Per claim 16 Stellman et al. in view of Xu teaches the display of claim 13, wherein the first air inlet opening has a smaller free area than the first air outlet opening (see fig.2-5; Abstract).  
	Per claim 17 Stellman et al. in view of Xu teaches the display of claim 13, wherein the at least one cooling fan (16) is mounted on the vapor chamber (12, see fig.2).  
	Per claim 18 Stellman et al. in view of Xu teaches the display of claim 13, wherein: each of the first fin and the second fin has a planar shape that is flat (see fig.2-3); and a first line defined by the first fin intersects a second line defined by the second fin (see fig.2-5, “Examiner asserts that a first line and second line defined by the first and second fins would intersect due to the reducing distance of the fins along the input side”).  
	Per claim 19 Stellman et al. in view of Xu teaches the display of claim 18, wherein the first line is parallel to an airflow direction associated with cooling air flowing through the first air inlet opening (see fig.2-5; Abstract, “Examiner asserts that the first line would be parallel to an airflow direction associated with the cooling air flowing through the first air inlet opening because the channels between each fins would guide the air to the outlet opening in a parallel direction”).  
	Per claim 20 Stellman et al. in view of Xu teaches the display of claim 13, wherein: a third fin (see fig.2-5, “third fin”) included in the plurality of cooling fins and the second fin (see fig.2-5, “Second fin”) form a second air passage that has a second air inlet opening and a second air outlet opening (see fig.2-5, Abstract), the third fin is adjacent to the second fin with no intervening fins between the second fin and the third fin (see fig.2-5), and a third separation between the third fin and the second fin proximate to the second air inlet opening is less than a fourth separation between the third fin and the second fin proximate to the second air outlet opening (see fig.2-5).

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being 	unpatentable over 	Stellman et al. US2018/0164042 in view of XU 	CN201123208 using English translation for rejection as applied to claim 1 	above and further in view of Zhang US2014/0376145.

	Per claim 12 Stellman et al. in view of Xu teaches the computing device of claim 11, 
	Stellman et al. in view of Xu do not explicitly teach wherein the display portion is configured to be movably coupled to a base portion of a computing device that includes a keyboard.  
	Zhang however discloses wherein the display portion is configured to be movably coupled to a base portion of a computing device that includes a keyboard ([0083]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a tablet with a keyboard base as taught by Zhang in the computing device of Stellman et al. in view of Xu, because it enables easy control and input of data into the tablet via the keyboard when needed, and easy use and transport of the tablet when the keyboard is not needed. 
	Per claim 14 Stellman et al. in view of Xu teaches the display of claim 13, 	Stellman et al. in view of Xu do not explicitly teach wherein the display is configured to be movably coupled to a base of a computing device that includes a keyboard.  
	Zhang however discloses wherein the display is configured to be movably coupled to a base of a computing device that includes a keyboard ([0083]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a tablet with a keyboard base as taught by Zhang in the display of Stellman et al. in view of Xu, because it enables easy control and input of data into the tablet via the keyboard when needed, and easy use and transport of the tablet when the keyboard is not needed. 

Response to Arguments

2.	Applicant's arguments filed 08/10/22 have been fully considered but they are not persuasive. Applicant asserts that Stellman in view of Xu does not teach “a fan blows air through the radiating fins 12 to an air outlet that exits a display portion of the computing device, and the air outlet is sized such that each pair of adjacent radiating fins forms an air passage that substantially aligns with the airflow direction between the cooling fan and the at least a portion  of the air outlet that exits the display portion of the computing device. 
Examiner disagrees and asserts that Stellman discloses the computing device to be a tablet computer in paragraph [0021].
It is well known in the art that a tablet computer is a touch screen display with an enclosure. Stellman discloses the tablet computer to have a fan (16) that blows air via a heat sink (15) to an outlet of the computing device (i.e. tablet) (see fig.2). Examiner further asserts that it would be obvious to replace/modify the fan and heat sink structure of Stellman with the fan and heat sink structure of Xu to enable better heat dissipation of the computing device/display of Stellman. 
 
Email Communication

3.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A MATEY/Examiner, Art Unit 2835